Citation Nr: 1519730	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-24 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Walla Walla, Washington


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred by the Veteran on February 8, 2012.


ATTORNEY FOR THE BOARD

S. Coyle, Counsel








INTRODUCTION

The Veteran served on active duty from February 1974 to January 1978. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2013 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Walla Walla, Washington.  The appellant is the facility that provided the care in question.


FINDINGS OF FACT

1.  The claim for medical reimbursement was timely filed.

2.  The treatment provided to the Veteran on February 8, 2012, did not constitute a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate attention would have been hazardous to life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses by the Veteran on February 8, 2012, are not met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.1001, 17.1002, 17.1004 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to VA's duties to notify and assist, as set forth in the Veterans Claims Assistance Act of 2000 (VCAA), this case concerns a legal determination of whether the Veteran is entitled to reimbursement for medical expenses under 38 U.S.C.A. §§ 1725 or 1728; thus, the provisions of the VCAA are not applicable.  The record is complete and sufficient for deciding the claim.

I. Timeliness

The Veteran, who is enrolled in the VA health care system, received treatment in the emergency department of the claimant medical facility, Good Shepherd Medical Center on February 8, 2012.  The claimant billed VA for $2714.61.  

The claimant submitted notes from its billing department, indicating that a claim for reimbursement of the expenses incurred by the Veteran was filed in April 2012.  The VAMC asserted that a claim for reimbursement was not filed until April 2013.  It relied upon the provisions of 38 C.F.R. § 17.1004(d) to deny the claim as untimely filed.  

38 C.F.R. § 17.1004(d) states that in order to receive payment or reimbursement for emergency services, a claimant must file a claim within 90 days after the latest of the following:  

(1)  The date that the veteran was discharged from the facility that furnished the emergency treatment;

(2)  The date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay in the facility that included the provision of the emergency treatment; or

(3)  The date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party. 

38 C.F.R. § 17.1004(d) (2014).  

However, 38 C.F.R. § 17.1004 was amended to codify situations where VA will provide retroactive reimbursement under the terms of amended 38 U.S.C.A. § 1725.  See 77 Fed. Reg. 23615 (Apr. 20, 2012).  The newly codified 38 C.F.R. § 17.1004(f) states that "Notwithstanding paragraph (d) of this section, VA will provide retroactive payment or reimbursement for emergency treatment received by the veteran on or after July 19, 2001, but more than 90 days before May 21, 2012, if the claimant files a claim for reimbursement no later than 1 year after May 21, 2012."  38 C.F.R. § 17.1004(f).  

The Veteran received treatment at Good Shepherd Medical Center on February 8, 2012.  This is after July 19, 2001, and more than 90 days before May 21, 2012.  The salient question as to timeliness then becomes whether the claimant filed a claim for reimbursement no later than May 21, 2013.  Although the claimant and the VAMC disagree as to whether the claim was originally filed in April 2012 or April 2013, neither date is later than May 21, 2013.  Thus, the criteria set forth in 38 C.F.R. § 17.1004(f) are met.  The claim is timely filed, and consideration of the merits of the claim is warranted.  

II. Entitlement to Reimbursement for Emergency Medical Treatment

Treatment records reflect that the Veteran walked to Good Shepherd Medical Center, a private hospital located close to his home, on February 8, 2012.  He reported right-sided chest pain of 4 to 5 days duration.  He was unable to sleep at night as a result of this pain, and he was also unable to breathe deeply.

The Veteran's airway, breathing, and circulation were normal, as were his blood pressure, pulse rate, and pulse oximetry.  No abnormalities were noted in his blood work, and his EKG was normal.  A chest x-ray showed "no acute cardiopulmonary disease," although there was some evidence of underlying air trapping.  The Veteran was diagnosed with costochondritis, an inflammation of the cartilage of the ribs.  Dorland's Illustrated Medical Dictionary 357, 431 (31st ed. 2007).  The claimant asserts that it is entitled to reimbursement of the expense of treating the Veteran.   

As a preliminary matter, the Board notes that 38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability.  As the Veteran is not service connected for any disability, he is not eligible for reimbursement under 38 U.S.C. 1728.  See 38 C.F.R. § 17.120(a).  

VA shall also provide payment or reimbursement for the reasonable value of emergency treatment furnished to a veteran for a nonservice-connected condition in a non-VA facility.  38 U.S.C.A. § 1725.  Such payment or reimbursement may be made if: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and 

(h) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 

38 C.F.R. § 17.1002. 

The salient question for this instance of treatment is whether, at the time the treatment was furnished, the Veteran's condition was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The Board finds that this is not the case.  Although the Veteran had been having chest pains that were so severe that he could not take a deep breath, the record indicates that he waited four or five days to seek medical treatment.  In addition, the Veteran chose to walk to the hospital for treatment, and that he was in no apparent distress when he arrived there.  Based on this evidence, a reasonable layperson in this situation would not have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  If a such an expectation existed, it would instead be expected that emergency care would have been sought at an earlier time by a prudent reasonable layperson.  Thus, this element of the claim is not met.

Thus, a preponderance of the evidence is against a finding that a reasonable layperson would have believed that delay in seeking immediate medical attention may have been hazardous to his life or health.  Reimbursement or payment of medical services rendered to the Veteran on February 8, 2012, is therefore not warranted.  



ORDER

Entitlement to payment or reimbursement for medical expenses incurred by the Veteran on February 8, 2012, is denied.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


